                                                                                          E-FILED
                                                        Thursday, 08 November, 2018 04:11:09 PM
                                                                     Clerk, U.S. District Court, ILCD
                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

JEREMY LAYMAN,                             )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )      Case No. 1:18-cv-1269
                                           )
CITY OF PEORIA, ILLINOIS,                  )
                                           )
      Defendant.                           )

                             ORDER & OPINION

      This matter is before the Court to determine whether it will hear Plaintiff

Jeremy Layman’s action for declaratory judgment. Plaintiff alleges he was fired from

the Peoria Police Department based on statements he made on social media. Plaintiff

seeks a declaration that those statements were protected under the First

Amendment. In reviewing, and rejecting, Defendant’s Motion to Dismiss for Lack of

Jurisdiction (Doc. 5), the Court became concerned about pending parallel arbitration

proceedings. (Doc. 8). Although the Court determined the arbitration proceedings do

not make the suit unripe, the Court remained concerned and ordered the parties to

brief the question of whether it was appropriate for this Court to hear the case. (Doc.

10 at 4–5). The parties have briefed the issue and the Court will now decide whether

to exercise its discretion under Wilton v. Seven Falls Co., 515 U.S. 277 (1995), to

dismiss the case.

      Plaintiff seeks relief under the Declaratory Judgment Act, 28 U.S.C. § 2201.

“[T]he Declaratory Judgment Act has been understood to confer on federal courts

unique and substantial discretion in deciding whether to declare the rights of
litigants.” Wilton, 515 U.S. at 286. The Court has decided to determine whether that

discretion will be exercised at the outset to ensure efficient use of judicial resources.

“If a district court, in the sound exercise of its judgment, determines after a complaint

is filed that a declaratory judgment will serve no useful purpose, it cannot be

incumbent on that court to proceed to the merits before staying or dismissing the

action.” Id. at 288 (noting the alternative would be “a wasteful expenditure of judicial

resources”).

       The circumstances of this case are not the normal situation in which

declaratory judgment is sought. Plaintiff is, in the parlance of declaratory judgment

actions, the “natural plaintiff,” which is to say that in a coercive action on this dispute,

Plaintiff would remain the plaintiff and Defendant would remain the defendant. See

Hyatt Int’t Corp. v. Coco¸ 302 F.3d 707, 711 (7th Cir. 2002). The parties are currently

awaiting arbitration by a private arbitrator, apparently because Plaintiff desires the

ability to sue for breach of contract under Illinois law. (Doc. 9 at 2–3). Plaintiff

acknowledges that whether the speech was protected will be determined by the

pending arbitration unless this Court chooses to hear his case. (Doc. 11 at 4). In

considering whether to exercise its jurisdiction, the Court is particularly aware that

the arbitration at issue was not only contractually agreed to, but also mandated as

the default mechanism of dispute resolution by Illinois law. 5 ILCS 315/8 (“The

collective bargaining agreement . . . shall provide for final arbitration . . . unless

mutually agreed otherwise.”). However, if Plaintiff had brought a coercive action

seeking restoration to his position or damages, or both, under 42 U.S.C. § 1983, this

Court would clearly have jurisdiction and be obligated to hear the case.


                                             2
      To determine if exercising jurisdiction to hear an action under the Declaratory

Judgment Act is proper, several considerations are necessary: (1) whether the

purposes of the Declaratory Judgment Act would be served; (2) whether federalism

and the comity owed by the Court to States would be undermined by the exercise of

federal jurisdiction; and (3) the enumerated factors considered by the Seventh Circuit

in NUCOR Corp. v. Aceros Y Maquilas de Occidente, S.A. de C.V., 28 F.3d 572, 579

(7th Cir. 1994) (quoting Nationwide Mut. Fire. Ins. Co. v. Willenbrink¸ 924 F.3d 104,

105 (6th Cir. 1991)).

      The reformers who pushed Congress to enact the Declaratory Judgment Act

sought to remedy three problems with traditional relief: (1) “the plight of a person

embroiled in a dispute who . . . could not have the controversy adjudicated because

the opposing party had the sole claim to traditional relief and chose not use it”; (2)

avoiding harm to parties caused by traditional remedies “forcing them to wait an

unnecessarily long time before seeking relief”; and (3) avoiding “the harshness of

damage and injunctive awards” deterring parties from utilizing the legal system.

Donald L. Doernberg & Michael B. Mushlin, The Trojan Horse: How the Declaratory

Judgment Act Created a Cause of Action and Expanded Federal Jurisdiction While

the Supreme Court Wasn’t Looking, 36 UCLA L. Rev. 529, 552–53 (1989); see also

Med. Asur. Co. v. Hellman, 610 F.3d 371, 377 (7th Cir. 2010) (“The goal of the

Declaratory Judgment Act is to allow for the efficient resolution of disputes by an

early adjudication of the rights of parties.”); 10B Charles Alan Wright, Arthur R.

Miller, & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998)

(quoted in Med. Assur. Co., 610 F.3d at 377) (“The remedy made available by the


                                          3
Declaratory Judgment Act . . . relieves potential defendants from the Damoclean

threat of impending litigation which a harassing adversary might brandish while

initiating suit at his leisure—or never.”).

      None of these goals would be met in the instant case. Plaintiff is not helplessly

waiting below a Damoclean sword—he controls the pace of this litigation and could

file for coercive relief in this Court at his leisure within the applicable statute of

limitations. And Plaintiff is clearly not deterred by the harshness of coercive remedies

since he is seeking reinstatement through labor arbitration. (Docs. 1 at 3, 12 at 1).

      “If traditional remedies are sufficient . . . courts may properly dismiss a

declaratory judgment claim, and if the alleged damage has already occurred,

declaratory judgment is not appropriate.” Field v. Housing Auth. of Cook Cty., No. 17-

cv-02044, 2018 WL 3831513, at *10 (N.D. Ill. Aug. 13, 2018); see also Cunningham

Bros., Inc. v. Bail, 407 F.2d 1165, 1168 (7th Cir. 1969). An adjudication here would

not be early; the alleged harm has occurred. Plaintiff urges that his damages are

accruing, not past. (Doc. 11 at 4). However, it is not clear how a mere declaration

would stop any continuing harm. To be sure, this Court has discretion to follow a

declaration “after reasonable notice and hearing” with “[f]urther necessary and

proper relief.” 28 U.S.C. § 2202. Or, Plaintiff may be counting on the arbitrator

applying a declaration from this Court in his favor. But regardless of these

speculations about the future, a mere declaration would not end any harm Plaintiff

is currently suffering.

      Moreover, Plaintiff seems to be uncertain whether the allegedly protected

statements are the sole basis for his termination. Compare (Doc. 1 at 1–2 (“Defendant


                                              4
terminated Plaintiff’s employment because of statements made on Facebook while

Plaintiff was not performing work for the Defendant”) with Doc. 11 at 3 (“The lion’s

share of the Defendant’s justification for terminating the Plaintiff’s employment was

the content of his off-duty speech.”)).1 To the extent Defendant had a reason for

terminating Plaintiff other than the speech at issue, the arbitration and any

subsequent proceedings will still need to occur, so a declaratory judgment in this case

will not spare Plaintiff the wait.

      Additionally, an arbitration hearing is currently set for January 23, 2019. (Doc.

12 at 2). Were the Court to allow this case to continue, there is no guarantee that a

decision would be reached before then. See CDIL-LR 7.1(D)(5)(2–3) (allowing a party

defending against a motion for summary judgment 21 days to respond and the moving

party 14 days from the date of response to file a reply).

      In sum, the goals of the Declaratory Judgment Act would not be served by

hearing this case. But the mere fact that a case is not being brought for the reasons

envisioned by Congress does not, on its own, make the Court unwilling to hear cases

pursuant to the Declaratory Judgment Act. The Court will therefore look to the other




1 This case remains in the “motion to dismiss” phase insofar as discovery has not yet
been completed, although the Court is considering this issue sua sponte. The Court is
therefore presuming that the allegations in Plaintiff’s complaint are true, as it would
in reviewing a motion to dismiss under Rule 12(b)(6). Huon v. Denton, 841 F.3d 733,
738 (7th Cir. 2016). However, a plaintiff’s briefing may introduce new facts so long as
they are consistent with the Complaint. Milazzo v. O’Connell, 925 F. Supp. 1331, 1340
(N.D. Ill. 1996) aff’d 108 F.3d 129 (7th Cir. 1996); Albiero v. City of Kankakee, 122
F.3d 417, 419 (7th Cir. 1997). The Court reads Plaintiff’s later claims as a possible
consistent factual supplement, that although the statements Plaintiff claims were
protected were a cause of his termination, they were not necessarily the sole cause.

                                           5
two considerations to determine whether there are other factors which counsel

abstention.2

      “A judge asked to enter a declaratory judgment that as a practical matter will

dispose of some other case should consider whether a multi-track course of litigation

is the best way to resolve the dispute.” Klene v. Napolitano, 697 F.3d 666, 669 (7th

Cir. 2012). The “classic example of when abstention is proper occurs where . . . solely

declaratory relief is sought and parallel state proceedings are ongoing.” Envision

Healthcare, Inc. v. PreferredOne Ins. Co., 604 F.3d 983, 988 (7th Cir. 2010). This case

does not fall perfectly into the mold of the classic example. For one thing, the typical

scenario is a case premised upon diversity jurisdiction rather than a case in which a

question of federal law is presented. Wilton, 515 U.S. at 290. For another, the typical

case presents a state court action, rather than an arbitration proceeding.



2 The Seventh Circuit has explained that “using the term ‘abstention’ ” in referring to
the decision whether to hear a Declaratory Judgment Act case “is not entirely
accurate, as it normally refers to a group of judicially-created doctrines” but “the
Declaratory Judgment Act does not require the court to reach for a judicially-created
abstention doctrine.” Med. Assur. Co., 610 F.3d at 378. The Seventh Circuit has not,
however, offered another term to refer to the “discretion to decline to hear a
declaratory judgment suit.” Id. at 379; Arnold v. KJD Real Estate, LLC, 752 F.3d 700,
707 (7th Cir. 2014) (using “abstention” to refer to the decision to decline to exercise
jurisdiction under the Declaratory Judgment Act). This Court will, therefore, use the
term “abstention” in this opinion to mean the decision to decline to exercise its
jurisdiction, though jurisdiction lies, in light of concerns about the propriety of
hearing the case. See Abstention, Black’s Law Dictionary (10th ed. 2014) (defining
“abstention” as, inter alia, “[a] federal court’s relinquishment of jurisdiction when
necessary to avoid needless conflict with a state’s administration of its own affairs”);
cf. 28 U.S.C. § 1334(c)(1) (“[N]othing in this section prevents a district court in the
interest of justice, or in the interest of comity with State courts or respect for State
law, from abstaining from hearing a particular proceeding arising under title 11 or
related to a case under title 11.”). To be clear, the Court understands that this
abstention is of a different species than the judicially created form and takes seriously
the distinction the Seventh Circuit discussed in Medical Assurance Co.

                                           6
      The first issue is whether Wilton abstention applies to cases raising federal

questions. The Court does not think the fact that Plaintiff has requested a declaration

of federal law determinative. “A concern for comity underlies this doctrine.” Arnold,

752 F.3d at 707. Wilton abstention is often thought of solely in terms of state courts

having the ability to interpret their own law. E.g. Wilton, 515 U.S. at 283 (“[W]here

another suit involving the same parties and presenting opportunity for ventilation of

the same state law issues is pending in state court, a district court might be indulging

in gratuitous interference if it permitted the federal declaratory action to proceed.”

(quotation marks omitted)). “Notwithstanding the limits of Wilton, other authorities

support federal court deferral to state court actions even when federal statutes are to

be construed.” United Artists Theatre Circuit, Inc. v. FCC¸ 147 F. Supp.2d 965, 979

(D. Ariz. 2000). The Court agrees with the District of Arizona that Wilton can apply

with full force where a question of federal law is at issue. Id.3 State courts are

generally and strongly presumed to have concurrent jurisdiction over suits

presenting questions of federal law. Haywood v. Drown, 556 U.S. 729, 735 (2009). It

would vitiate the comity owed by federal courts to state courts if a federal court heard


3 That this situation is rare is likely due to the ability of parties to litigate federal
questions in federal court. A plaintiff may bring an action presenting a question of
federal law in federal court, 28 U.S.C. § 1331, and a defendant may remove such a
case to federal court if the plaintiff files in state court, 28 U.S.C. § 1441. Because
declaratory judgment actions must be predicated on other jurisdictional statutes,
even where the natural defendant is the plaintiff, Rueth v. EPA, 13 F.3d 227, 231 (7th
Cir. 1993); Cook Cty. Republican Party v. Sapone, 870 F.3d 709, 711–12 (7th Cir.
2017), it is unusual—possibly impossible—to have an action pending in state court
which raises a federal question and cannot be removed, but where a district court
would nonetheless have jurisdiction over a declaratory judgment action. Indeed, in
United Artists Theatre Circuit, the District of Arizona concluded that subject matter
jurisdiction was lacking and considered the abstention grounds only as an alternative
should the Ninth Circuit disagree with its first conclusion. 147 F. Supp.2d at 976.

                                           7
a declaratory action that mirrored an ongoing state court proceeding solely on the

grounds that the questions presented were federal.

       This can be clearly seen by imagining a scenario in which a natural plaintiff

files suit in state court, and the natural defendant misses the deadline to remove the

case. See 28 U.S.C. § 1446 (providing a 30-day time limit for removal). If the natural

defendant then filed a declaratory judgment action against the natural plaintiff in

federal court solely for the effect of getting a declaration and the effects of res judicata,

it seems clear that comity to the state court would recommend abstention. So too here.

Assuming that the arbitration constitutes a parallel state court proceeding, discussed

below, for this Court to step in would indicate a lack of comity regardless of the fact

that the question implicates federal law rather than state law.

       The second issue is whether the ongoing arbitration constitutes a parallel state

proceeding under Wilton. “Declaratory relief, of course, may not be used to supplant

the role of the arbitrator in interpreting the provisions of [a] contract.” Verizon New

England, Inc. v. Int’l Bhd. Of Elec. Workers, Local No. 2322, 651 F.3d 176, 190 (1st

Cir. 2011). Plaintiff, however, is seeking to supplant the role of the arbitrator in

interpreting the United States Constitution, as apparently incorporated into the

contract. At least one court has assumed that a pending state arbitration could

constitute a parallel state action. The Hartford v. Keystone Automotive Operations,

No. 3:06-cv-465, 2007 WL 257915, at *1 (M.D. Pa. Jan. 29, 2007) (“[A] pending

arbitration in state court” was not a parallel state court proceeding solely because it

did not “deal with the same issues as the federal action.”).




                                             8
      Neither party questions that the arbitration is parallel: it is on the same issues,

between the same parties. It is not, however, an action filed in a state court, so it is

not clear whether it is the type of parallel proceeding envisioned in Wilton. The

Illinois statutory scheme underlying this arbitration is highly persuasive. Illinois sets

arbitration as a default for grievances between public employers and employees

under collective bargaining agreements, 5 ILCS 315/8, and mandates that any

arbitration required by such agreement be exhausted before “suits for violations of

agreements” be brought, 5 ILCS 315/6. From the parties’ filings, the Court

understands that the collective bargaining agreement at issue includes some

language prohibiting officers from being fired for uttering protected speech. (Doc. 11

at 3, Doc. 12 at 6–7). Because Illinois law sets a path for dealing with such claims

that goes through arbitration before it may be brought in court, and because a

declaration from this Court would be a departure from that path, the Court concludes

that the arbitration should be thought of as a parallel proceeding under Wilton. See

Gov’t Emps. Ins. Co. v. MLS Med. Grp. LLC, No. 12-7281, 2013 WL 6384652 at *6

(D.N.J. Dec. 6, 2013) (“The claim, though couched in the language of the Declaratory

Judgment Act, at bottom requests that this Court disrupt the statutory scheme

created by the [State] legislature mandating that disputes regarding claims for

[personal injury protection insurance] benefits be decided in arbitration.”). The Court

declines to exercise its discretion on this ground.

      Even if the arbitration proceeding does not constitute a parallel state

proceeding, this Court would retain some discretion to decline to hear the case. Med.

Assur. Co., Inc., 610 F.3d at 379. Where there are no parallel state proceedings,


                                           9
however, this Court’s discretion may not be as broad. Scottsdale Ins. Co. v. Detco

Indus., Inc., 426 F.3d 994, 998–99 (8th Cir. 2005) (cited in Med. Assur. Co., Inc. 610

at 379); Reifer v. Westport Ins. Corp., 751 F.3d 129, 144–46 (3d Cir. 2014). There are

at least three sets of factors different circuits have advised district courts use in

determining whether to exercise jurisdiction, but there is significant overlap.

Compare Scottsdale Ins. Co. v. Detco Indus., Inc., 426 F.3d at 998 and Aetna Cas. &

Sur. Co. v. Ind-Com Elec. Co., 139 F.3d 419, 422 (4th Cir. 1998) (per curiam) with

United States v. City of Las Cruces, 289 F.3d 1170, 1187 (10th Cir. 2002) and

Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir. 2000) with Reifer, 751 F.3d

at 146 with St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590–91 (5th Cir. 1994).

      The Seventh Circuit has adopted the Sixth Circuit’s factors:

      “(1) whether the judgment would settle the controversy; (2) whether the
      declaratory judgment would serve a useful purpose in clarifying the
      legal relations at issue; (3) whether the declaratory remedy is being used
      merely for the purpose of ‘procedural fencing’ or ‘to provide an arena for
      a race for res judicata’: (4) whether the use of a declaratory action would
      increase friction between our federal and state courts and improperly
      encroach on state jurisdiction, and (5) whether there is an alternative
      remedy that is better or more effective.”

NUCOR Corp., 28 F.3d at 579 (quoting Nationwide Mut. Fire. Ins. Co.¸ 924 F.3d at

105); Basic v. Fitzroy Eng’g, Ltd., No. 97-1052, 1997 WL 753336, at *6 (7th Cir. Dec.4,

1997). Given the overlap between the various different lists, and the fact that the lists

are likely non-exhaustive, the Court will base its analysis on the factors quoted by

the Seventh Circuit in NUCOR.

      The NUCOR factors do not all point in the same direction. If this Court were

to determine that Plaintiff’s speech was protected, it remains unclear whether the

parties would agree that Plaintiff’s termination was unlawful. However while it

                                           10
might not solve the issue completely, it would certainly clarify the legal relations at

issue. Thus the first factor does not indicate how the Court should proceed, while the

second factor supports hearing the case.

      Procedural fencing is clearly occurring here. Plaintiff explains, in detail, why

he believes a judge rather than an arbitrator should decide this question in the first

instance. (Doc. 11 at 2). The third factor therefore points toward abstention. On

balance, the fourth factor is a wash. As Defendant urges, the Court would be wading

into a state system of arbitration and arbitration appeals were it to issue a

declaration in this case. (Doc. 12 at 7). But, because Plaintiff could bring a First

Amendment claim in federal court, see Kristofek v. Village of Orland Hills, 832 F.3d

785 (7th Cir. 2016), the Court would not be making a declaration in a way that would

intrude upon state jurisdiction to decide a question. It is not clear, therefore, that

issuing a declaration in this case would truly increase friction between state and

federal courts.

      The final factor is whether there is an alternative that is better or more

efficient. The alternative remedy of going through arbitration and bringing any and

all claims Plaintiff has in one suit would be more effective because the harm has

already been suffered and that procedure would grant coercive relief. Additionally,

simply bringing a coercive suit in this Court would provide a more effective remedy

for Plaintiff than would a mere declaration because it could fully redress his harm,

rather than entangling the Court in a state system of arbitration and labor grievance.

In sum, the Court believes Plaintiff has two better remedies available—waiting for

the state arbitration and bundling claims or bringing a coercive suit in this Court.


                                           11
      The Court concludes that providing declaratory relief would not only not serve

the purposes of the Declaratory Judgment Act but could also undermine a state law

scheme. To the extent that labor arbitration constitutes a parallel state proceeding,

the Court would decline to hear the case on that ground. Even in its more limited

discretion under the NUCOR factors, the Court believes the proper course of action

is to not hear the case while arbitration is pending.

      When a court declines to exercise jurisdiction under Wilton¸ the court may

either stay the proceedings or dismiss the case. 515 U.S. at 288. Dismissal is

appropriate here. If Plaintiff continues to press the claims following arbitration, it

will either be in federal court—where declaratory judgment would be duplicative—or

in state court—where declaratory judgment in federal court would run afoul of the

comity owed to state courts. The Court will therefore dismiss this case.

                                    CONCLUSION

      For the reasons stated, Plaintiff’s request for Declaratory Judgment is

DENIED. The case is DISMISSED with prejudice.

Case Terminated


SO ORDERED.


Entered this 8th day of November, 2018.

                                                         s/Joe B. McDade
                                                    JOE BILLY McDADE
                                               United States Senior District Judge




                                          12
